


Exhibit 10.117


 
10 June 2009
(1)    GPS (GREAT BRITAIN) LIMITED
(2)    STEPHEN SUNNUCKS
 
 
AMENDED SERVICE AGREEMENT
 
 
 









--------------------------------------------------------------------------------




CONTENTS
Clause    Page
1
MEANING OF WORDS USED    3

2
PREVIOUS AGREEMENTS    4

3
APPOINTMENT, DURATION AND NOTICE    5

4
DUTIES    6

5
PLACE OF WORK    7

6
HOURS OF WORK    7

7
REMUNERATION    7

8
EXPENSES    8

9
PENSION AND OTHER BENEFITS    9

10
HOLIDAYS    9

11
INCAPACITY    10

12
CONFLICT OF INTERESTS    11

13
RESTRICTIVE COVENANTS    12

14     POST-TERMINATION SEVERANCE PERIOD 17
15
CONFIDENTIALITY    18

16
INTELLECTUAL PROPERTY RIGHTS    20

17
TERMINATION    21

18
DEDUCTIONS    24

19
DELIVERY OF DOCUMENTS AND PROPERTY    24

20
RESIGNATION AS DIRECTOR    25

21
RIGHTS FOLLOWING TERMINATION    26

22
THIRD PARTY RIGHTS    26

23
DATA PROTECTION    26

24
NOTICES    27

25
MISCELLANEOUS    27








--------------------------------------------------------------------------------




THIS AGREEMENT is made the 10th day of June 2009
BETWEEN
(1)
GPS (GREAT BRITAIN) LIMITED whose registered office is at 10 Upper Bank Street,
London E14 5JJ (“the Company”) and

(2)
STEPHEN SUNNUCKS of [_______________________________________] (“the
Executive”)    

WHEREBY IT IS AGREED as follows:
1.
Meaning of words used    

1.1
In this Agreement the following expressions have the following meanings:




--------------------------------------------------------------------------------




“Board”
the Board of Directors of the Company from time to time and any other person or
persons authorised by the Board as its representative for the purposes of this
Agreement including without limitation the Remuneration Committee;
“Commencement Date”
27 June 2005
“Group Company”
any holding company (including Gap Inc.) from time to time of the Company or any
subsidiary or associated company from time to time of the Company or of any such
holding company (for which purpose “holding company” and “subsidiary” have the
meanings ascribed to them by Section 736 of the Companies Act 1985 as amended by
the Companies Act 1989 and “associated company” means any company which any such
holding company or subsidiary holds or controls more than 20 per cent. of the
equity share capital);
“Group”
the Company and every Group Company wherever registered or incorporated;
“the 1996 Act”
The Employment Rights Act 1996;
“holiday year”
the period of 12 months from 1 April to 31 March;
“PAYE deductions”
deductions made to comply with or meet any liability of the Company to account
for tax pursuant to regulations made under Chapter 2 of Part 11 Income Tax
(Earnings and Pensions) Act 2003 and with any obligations to deduct national
insurance contributions;
“recognised investment exchange”
has the meaning in Section 285 of the Financial Services and Markets Act 2000;
“Termination Date”
the date on which the Executive’s employment under this Agreement terminates and
references to “from the Termination Date” mean from and including the date of
termination.
 
 

1.2
References herein to “clauses” and “sub‑clauses” are to clauses and sub‑clauses
of this Agreement unless otherwise specified.

1.3
Unless otherwise required words denoting the singular include the plural and
vice versa.

1.4
References in this Agreement to statutory provisions include all modifications
and re‑enactments of them and all subordinate legislation made under them.

1.5
Clause headings are included in this Agreement for convenience only and do not
affect its construction.




--------------------------------------------------------------------------------




2.
Previous agreements    

2.1
This Agreement dated 10 June 2009 contains the entire and only agreement and
will govern the relationship between the Company and the Executive from the
Commencement Date in substitution for all previous agreements and arrangements
whether written, oral or implied between the Company or any Group Company and
the Executive relating to the services of the Executive all of which will
terminate by consent with effect from the Commencement Date, including for the
avoidance of doubt, the previous service agreement between the Executive and
Company dated 25 June 2007.

2.2
The Executive and the Company acknowledge that in entering into this Agreement
neither has relied on any representation or undertaking by the other whether
oral or in writing except as expressly incorporated in this Agreement. The
Company will not be liable for any misrepresentation by it or any Group Company
before the Commencement Date made innocently or negligently and any remedy of
the Executive in respect of any representation which is untrue made before the
Commencement Date will be limited to damages for breach of contract.

2.3
The Executive warrants and represents to the Company that he will not breach any
existing or former terms of employment applicable to him whether express or
implied or any other obligation binding on him by reason of entering into this
Agreement or performing any of his duties and obligations under it.

3.
Appointment, duration and notice    

3.1
The Company will employ the Executive and the Executive will serve the Company
as Division President, Europe and International Strategic Alliances, reporting
to Glenn Murphy, Chairman and Chief Executive Officer, Gap Inc. The Company has
the right in its absolute discretion to change the person or person to whom the
Executive reports.

3.1
The said appointment will commenced on 27 June 2005 and will continue subject as
follows unless and until the employment is terminated either by the Company
giving to the Executive not less than six calendar months’ written notice or by
the Executive giving to the Company not less than six calendar months’ written
notice to expire at any time.

3.2
Without prejudice to clauses 17.1 and 17.2 at its absolute discretion the
Company may terminate this Agreement and the Executive’s employment with
immediate effect at any time by giving him written notice and paying him in full
and final settlement of all claims which he has or may have against the Company,
any Group Company or any director, employee or agent of the Company or any Group
Company under or arising out of his employment with the Company or any such
Group Company, the termination of his employment (including without limitation
his right to notice pursuant to clause 3.2) or otherwise basic salary at the
rate applicable at the Termination Date (less PAYE deductions) in lieu




--------------------------------------------------------------------------------




of the notice period referred to in clause 3.2 or remainder of the notice period
if at the Company’s request the Executive has worked (or been excluded pursuant
to clause 17.2) during part of the notice period. For the avoidance of doubt the
Executive’s employment will terminate on the date specified in the notice given
by the Company pursuant to this clause.
3.3
The Executive’s continuous employment with the Company for the purposes of the
1996 Act commenced on 27 June 2005. No employment with a previous employer
counts for the purposes of the 1996 Act as part of the Executive’s period of
continuous employment.

4.
Duties    

4.1
The Executive will carry out such duties and functions, exercise such powers and
comply with such instructions in connection with the business of the Company and
the Group as the Company reasonably determines from time to time. Except when
prevented by illness, accident or holiday as provided below the Executive will
devote the whole of his time and all of his attention and skill to the affairs
of the Company and where appropriate the Group and use his best endeavours to
promote their interests.

4.2
The Executive will if and so long as he is so required by the Company carry out
duties for and/or act as a director, officer or employee of any other Group
Company. The duties attendant on any such appointment will be carried out by the
Executive as if they were duties to be performed by him on behalf of the Company
under this Agreement.

4.3
The Executive will at all times promptly give to the Company (in writing if
requested) all information, explanations and assistance that the Company may
require in connection with the business or affairs of the Company and the Group
and his employment under this Agreement.

4.4
Without prejudice to clause 17.2 the Company may at any time require the
Executive to cease performing and exercising all or any of such duties,
functions or powers and/or the Company may appoint any person or persons to act
jointly with the Executive to discharge his duties and functions hereunder.

4.5
The Company is not obliged to ensure that the Executive remains a director of
the Company within the meaning of Section 741 of the Companies Act 1985 as
amended and the removal of the Executive from the Company in accordance with the
Company’s Articles of Association or if required by law or otherwise will not be
a breach of this Agreement by the Company.

5.
Place of work    

5.1
The Executive will perform his duties at the European Headquarters currently
located in London, U.K. and at such other place or places as the Company
reasonably requires. The Executive may be required to travel both inside and
outside the United Kingdom in the course of his duties.




--------------------------------------------------------------------------------




6.
Hours of work    

6.1
The Company’s normal office hours are from 9am to 6pm Monday to Friday but the
Executive will be required to work outside these hours without additional
remuneration in order to meet the requirements of the business and for the
proper performance of his duties. In view of the Executive’s seniority and
managerial duties and responsibilities, the Executive is regarded as a “managing
executive” for the purposes of the Working Time Regulations 1998.

7.
Remuneration    

7.1
The Company will pay the Executive a salary at the rate of £446,250 per annum
with effect from the Commencement Date which salary will accrue from day to day
and be payable in arrears by equal monthly instalments on the last day of each
month.

7.2
The Executive’s salary will be subject to reviews by the Company which will be
effective on and from April in each year during the Executive’s employment under
this Agreement commencing from April 2006 provided that the increase (if any) of
such salary will be a matter to be decided at the Company’s absolute discretion.
The fact that the Executive’s salary may be increased in any year or years
during his employment does not confer any right on the Executive to receive any
increase in any subsequent year.

7.3
The salary referred to in clause 7.1 will be inclusive of any director’s fees to
which the Executive may be entitled as a director of the Company or of any Group
Company.

7.4
Based on the Executive’s position as Division President, Europe and
International Strategic Alliances, he will participate in the Management
Incentive Compensation Award Plan (MICAP) or such substitute scheme as may be
applicable from time to time, if any. MICAP is a cash incentive programme that
rewards achievement of Gap Inc. and/or Division financial objectives as well as
individual performance. Under the current programme his annual target bonus will
be 75% of the Executive's base salary. Depending on results, the Executive's
actual bonus, if any, may be higher or lower and can reach a maximum of 150%.
Bonus payments will be prorated based on time in position, divisional or country
assignment and changes in base salary or incentive target that may occur during
the fiscal year. The Gap, Inc. has the right to modify the programme at any
time. Management discretion can be used to modify the final award amount.

7.5
As a participant in the Company’s Focal Review process, in addition to the stock
option and stock awards set out in the offer letter dated April 18, 2005 from
Gap Inc. to the Executive, the Executive may be eligible for future stock option
awards provided that the Executive continues employment with the Company or any
affiliated company of Gap Inc.




--------------------------------------------------------------------------------




7.6
Based on his position as Division President, Europe and International Strategic
Alliances, the Executive is eligible for performance stock awards. Performance
stock awards reward achievement of Gap Inc. and/or division financial
objectives. Under the current programme, his annual target for this program is
equal to 100% of base salary. Depending on results, the Executive's actual
performance stock award, if any, may be higher or lower and can reach a maximum
of 200%. Performance stock awards will be prorated based on time in position,
changes in base salary, or changes to the performance stock award target that
may occur during the fiscal year. Awards are made in the form of performance
units that are paid in Gap Inc. stock upon vesting. Awards are subject to
approval by the Committee and the provisions of Gap Inc.’s stock plan. Gap Inc.
has the right to modify the program at any time. Management discretion can be
used to modify the final award amount. Awards are subject to income tax
withholding upon vesting.

8.
Expenses    

8.1
The Executive will be reimbursed all out of pocket expenses reasonably and
properly incurred by him in the performance of his duties under this Agreement
on hotel, travelling, entertainment and other similar items provided that he
complies with the Company’s then current guidelines relating to expenses and
produces to the Company satisfactory evidence of expenditure.

9.
Pension and other benefits    

9.1
The Executive will be eligible to participate in a group personal pension
scheme. The Company will match his contribution up to 10% of his annual base
salary should he contribute a minimum of 5% of his annual base salary.

9.2
During his employment the Executive will be entitled to participate at the
Company’s expense in the Company’s:

9.2.1
private medical expenses insurance scheme for the benefit of the Executive and
his wife/partner and all dependent children in full time education under the age
of 21;

9.2.2
permanent health insurance scheme

subject to the rules of the said schemes from time to time (and any replacement
schemes provided by the Company) and subject to the Executive (and where
appropriate his wife/partner and dependent children) being eligible to
participate in or benefit from such schemes pursuant to their rules at a cost
which is acceptable to the Company.
9.3
The Executive will be eligible for an employee discount and agrees to abide by
the terms and conditions of the employee discount notice to be notified to the
Executive separately.




--------------------------------------------------------------------------------




9.4
The executive will be eligable for financial planning assistance valued at
£10,000 (gross) per annum with effect from the date of this Agreement.

10.
Holidays    

10.1
In addition to normal public holidays the Executive will be entitled to 30
working days’ paid holiday in each holiday year, such holiday to be taken at
such time or times as may be approved by the Company.

10.2
In each holiday year (apart from the year in which the Executive’s employment
commences or terminates) the Executive will be expected to take at least the 20
days’ holiday (including normal public holidays) to which he is entitled under
the Working Time Regulations 1998.

10.3
Subject to clause 11.2, the Executive may carry forward to the following holiday
year with the Company’s written approval up to 5 days’ unused holiday
entitlement but he must take any holiday which is carried forward before the end
of June in that year.

10.4
The Executive’s entitlement to paid holiday in the holiday year in which his
employment terminates will be 2.5 days for each completed calendar month in that
year.

10.5
Where the Executive has taken more or less than his holiday entitlement in the
year his employment terminates, a proportionate adjustment will be made by way
of addition to or deduction from (as appropriate) his final gross pay calculated
on a pro‑rata basis.

11.
Incapacity    

11.1
If the Executive is absent from his duties as a result of illness or injury he
will notify the Company President as soon as possible and complete any
self‑certification forms which are required by the Company. If the incapacity
continues for a period of seven days or more he will produce to the Company a
medical certificate to cover the duration of such absence.

11.2
Subject to the rest of clause 11 and to 17.1.7 and subject to the receipt of the
appropriate certificates in accordance with clause 11.1, if the Executive is
absent from his duties as a result of illness or injury he will be entitled to
payment of his basic salary at the full rate and enjoy his benefits hereunder in
respect of such illness or injury for a period (in total) of up to 26 weeks in
any period of 12 months (whether the absence is intermittent or continuous).
Thereafter during sickness absence the Executive will not be entitled to any
further salary or benefits (other than any medical expenses or permanent health
insurance provided by the Company) including without limitation provision of a
car until he has returned to work and completed three months’ continuous service
with no absences from work other than agreed holidays.




--------------------------------------------------------------------------------




11.3
If the Executive is absent from work because of any injury or condition
(physical or mental and whether or not sustained in the course of his duties)
caused wholly or partly by any act or omission of any third party (other than
the Company or any Group Company) and recovers damages or compensation from such
party, the Executive will repay immediately to the Company a sum equivalent to
the amount (if any) of any such damages or compensation which relates to any
period of absence during which the Executive received salary from the Company
pursuant to clause 11.2.

11.4
If the Executive has been absent from work because of any injury or condition
(physical or mental) caused wholly or partly by the Company or any Group Company
or any person for whom the Company or any Group Company is vicariously liable
and for which the Executive may be or become entitled to recover damages or
compensation, any such damages or compensation payable will be reduced by the
amount of any salary (including Statutory Sick Pay) paid to him and by the
pension received or receivable by him in the period in respect of which such
damages or compensation are calculated.

11.5
The Executive’s basic salary paid under clause 11.2 will include any Statutory
Sick Pay payable and when this is exhausted will be reduced by the amount of any
Social Security Sickness Benefit or other benefits recoverable by the Executive
(whether or not recovered).

11.6
The provisions of this clause and any right or prospective right the Executive
has or may have to receive any benefits under the Company’s permanent health
insurance scheme referred to in clause 9.2.2 will not prejudice or limit in any
way the Company’s right to terminate this Agreement pursuant to its terms. In
particular but without limitation the Company may terminate the Executive’s
employment pursuant to clauses 3.2 or 3.3 for any reason and to clause 17.1 on
the grounds set out in that clause even if such termination would prejudice or
limit the Executive’s rights or prospective rights under the Company’s permanent
health insurance scheme. The Company may terminate this Agreement pursuant to
clause 17.1.1 to 17.1.8 inclusive even if at the time of such termination
Company sick pay payable pursuant to clause 11.2 has not been exhausted.

11.7
Whether or not the Executive is absent by reason of sickness, injury or other
incapacity the Executive will at the request of the Company agree to have a
medical examination performed by a doctor appointed and paid for by the Company
and the Executive hereby authorises the Company to have unconditional access to
any report or reports (including copies) produced as a result of any such
examination as the Company may from time to time require and entitlements to
salary pursuant to clause 11.2 will be conditional on the Executive complying
with the terms of this clause 11.7.

12.
Conflict of interests    

12.1
The Executive will disclose promptly to the Company in writing all his interests
in any business other than that of the Company and the Group and will notify the
Company immediately of any change in his external interests. Except with the
written consent of the Chief Compliance Officer of the Gap,




--------------------------------------------------------------------------------




Inc. or as set forth herein the Executive will not during his employment under
this Agreement be directly or indirectly engaged, concerned, interested or
involved in any way, whether as director, officer, employee, shareholder,
consultant, partner, principal, servant or agent or otherwise (on his own behalf
or on behalf of or in association with any other person) in any other trade,
business or occupation other than the business of the Company or any Group
Company. This clause will not prevent the Executive from being interested for
passive investment purposes only as a member, debenture holder, loan note holder
or beneficial owner of any stock, shares or debentures, or loan notes, which are
listed or dealt in on a recognised investment exchange and which do not
represent more than one per cent of the total share or loan capital from time to
time in issue in such company. This clause also will not prevent the Executive
from being interested for passive investment purposes only as a member,
debenture holder, loan note holder or beneficial owner of any stock, shares or
debentures, or loan notes in Phase Eight and Fat Face in an amount not in excess
of three percent of the total share or loan capital from time to time in each
such company. To avoid any doubt, a passive investment purpose only as a member,
debenture holder, loan note holder or beneficial owner of any stock, shares or
debentures or loan notes means that the Executive cannot be a director, officer,
employee, consultant, partner, principal, servant, or agent of such companies.
12.2
The Executive will not during his employment introduce to any other person,
firm, company or organisation business of any kind with which the Company or any
other Group Company for which he has performed services under this Agreement is
able to deal and he will not have any financial interest in, or derive any
financial or other benefit from, contracts or transactions entered into by the
Company or any other Group Company for which he has performed services under
this Agreement with any third party without first disclosing such interest or
benefit to the Company and obtaining its written approval.

13.
Restrictive covenants    

13.1
In this clause 13 the following expressions have the following meanings:




--------------------------------------------------------------------------------




“Critical Person”
any person who was an employee, agent, director, consultant or independent
contractor employed, appointed or engaged by the Company or any Relevant Group
Company at any time within the Relevant Period who by reason of such employment,
appointment or engagement and in particular his/her seniority and expertise or
knowledge of trade secrets or confidential information of the Company or any
Group Company or knowledge of or influence over the clients, customers or
suppliers of the Company or any Group Company is likely to be able to assist or
benefit a business in or proposing to be in competition with the Company or any
Relevant Group Company;
“Products or Services”
products or services which are of the same kind as or of a materially similar
kind to or competitive with any products or services sold or supplied by the
Company or any Relevant Group Company within the Relevant Period;
“Relevant Customer”
any person, firm, company or organisation who or which at any time during the
Relevant Period is or was:
 
(i) negotiating with the Company or a Relevant Group Company for the sale or
supply of Relevant Products or Services; or
 
(ii) a client or customer of the Company or any Relevant Group Company for the
sale or supply of Relevant Products or Services; or
 
(iii) in the habit of dealing with the Company or any Relevant Group Company for
the sale or supply of Relevant Products or Services
 
and in each case with whom or which the Executive was directly concerned or
connected or of whom or which the Executive had personal knowledge during the
Relevant Period in the course of his employment hereunder;
“Relevant Group Company”
any Group Company (other than the Company) for which the Executive has performed
services under this Agreement or for which he has had operational/management
responsibility at any time during the Relevant Period;
“Relevant Period”
the period of 12 months immediately before the Termination Date or (where such
provision is applied) the commencement of any period of exclusion pursuant to
clause 16.2 if earlier;




--------------------------------------------------------------------------------




“Relevant Products or Services”
Products or Services with which sale or supply the Executive was directly
concerned or connected or of which he had personal knowledge during the Relevant
Period in the course of his employment hereunder;
“Restricted Territory”
any area or territory in which the Executive worked or to which the Executive
was assigned by the Company or any Relevant Group Company at any time during the
Relevant Period
 
 

13.2
The Executive will not without the prior written consent of the Gap Inc. (such
consent not to be unreasonably withheld) directly or indirectly and whether
alone or in conjunction with or on behalf of any other person and whether as a
principal, servant, shareholder, director, officer, employee, agent, consultant,
partner or otherwise:

13.2.1
within the Restricted Territory for a period of 6 months from the Termination
Date be employed, engaged, concerned or interested in or provide technical,
commercial or professional advice to any other business which supplies Products
or Services in competition with the Company or any Relevant Group Company
provided that this restriction does not apply to prevent the Executive from: (i)
undertaking duties or activities which are materially different from those
undertaken by him during the Relevant Period in the performance of his duties
hereunder; or (ii) holding shares or other securities in any company which is
quoted, listed or otherwise dealt in on a recognised investment exchange or
other securities market and which confer not more than four percent of the votes
which could be cast at a general meeting of such company; or (iii) being
interested for passive investment purposes only as a member, debenture holder,
loan note holder or beneficial owner of any stock, shares or debentures, or loan
notes, which are listed or dealt in on a recognised investment exchange and
which do not represent more than one per cent of the total share or loan capital
from time to time in issue in such company; or (iv) being interested for passive
investment purposes only as a member, debenture holder, loan note holder or
beneficial owner of any stock, shares or debentures, or loan notes in Phase
Eight and Fat Face in an amount not in excess of three percent of the total
share or loan capital from time to time in each such company. To avoid any
doubt, a passive investment purpose only as a member, debenture holder, loan
note holder or beneficial owner of any stock, shares, debentures or loan notes,
means that the Executive cannot be a director, officer, employee, consultant,
partner, principal, servant, or agent of such companies

13.2.2
within the Restricted Territory for a period of 6 months from the Termination
Date be employed, engaged, concerned or interested in any business which at any
time during the Relevant Period has supplied Products or Services to the Company
or any Relevant Group Company and/or do or attempt to do anything which causes
or may cause the supplier to cease, alter or materially




--------------------------------------------------------------------------------




to reduce its supplies to the Company (or any Relevant Group Company as the case
may be); or
13.2.3
within the Restricted Territory for a period of 6 months from the Termination
Date be employed, engaged, concerned or interested in any business which is or
was at any time during the Relevant Period a Relevant Customer of the Company or
any Relevant Group Company and/or do or attempt to do anything which causes or
may cause the Relevant Customer to cease or materially to reduce its orders or
contracts with the Company or any Relevant Group Company; or

13.2.4
for a period of 12 months from the Termination Date so as to compete with the
Company or any Relevant Group Company canvass, solicit or approach or cause to
be canvassed, solicited or approached any Relevant Customer for the sale or
supply of Relevant Products or Services or endeavour to do so; or

13.2.5
for a period of 12 months from the Termination Date so as to compete with the
Company or any Relevant Group Company deal or contract with any Relevant
Customer in relation to the sale or supply of any Relevant Products or Services,
or endeavour to do so; or

13.2.6
for a period of 12 months from the Termination date solicit, induce or entice
away from the Company or any Relevant Group Company or, in connection with any
business in or proposing to be in competition with the Company or any Relevant
Group Company, employ, engage or appoint or in any way cause to be employed,
engaged or appointed a Critical Person whether or not such person would commit
any breach of his or her contract of employment or engagement by leaving the
service of the Company or any Relevant Group Company; or

13.2.7
use in connection with any business any name which includes the name of the
Company or any Group Company or any colourable imitation of it.

13.3
Whilst the restrictions in this clause 13 (on which the Executive has had an
opportunity to take independent advice as the Executive hereby acknowledges) are
regarded by the parties as fair and reasonable, it is hereby declared that each
of the restrictions in this clause 13 is intended to be separate and severable.
If any restriction is held to be unreasonably wide but would be valid if part of
the wording (including in particular but without limitation the defined
expressions referred to in clause 13.1) were deleted, such restriction will
apply with so much of the wording deleted as may be necessary to make it valid.

13.4
The parties agree that the periods referred to in sub-clauses 13.2.1, 13.2.2,
13.2.3, 13.2.4, 13.2.5 and 13.2.6 above will be reduced by one day for every day
during which at the Company’s direction and




--------------------------------------------------------------------------------




pursuant to clause 16.2 below the Executive has been excluded from the Company’s
premises and/or has not carried out any duties or has carried out duties other
than his normal duties.
13.5
If the Executive breaches any of the provisions in this clause 13 the Company
will be entitled by written notice to the Executive to extend the period during
which the provisions of clause 13 which have been breached apply by an
equivalent period to that during which the breach or breaches have continued,
such additional period to commence on the date on which the said period would
have otherwise expired. The Executive hereby agrees that if the Company so
extends the period of any such restriction, this will not prejudice the right of
the Company to apply to the Courts for injunctive relief in order to compel the
Executive to comply with the provisions of this clause 14 and/or damages, as the
case may be.

13.6
For the purposes of clauses 13 and 14 the Company has entered into this
Agreement as agent for and trustee of all Relevant Group Companies and all Group
Companies respectively.

13.7
If the Executive applies for or is offered a new employment, appointment or
engagement, before entering into any related contract the Executive will bring
the terms of this clause 13 and clauses 3, 4, 14 ,15, 16 and 17.2 to the
attention of a third party proposing directly or indirectly to employ, appoint
or engage him.

14.
Post-Termination Severance Period

14.1
If the Executive’s employment is terminated by the Company other than in
accordance with Clause 17.1, prior to 13 February 2012, the following shall
apply in addition to your statutory notice of six months, or pay in lieu of such
notice:

14.1.1    In consideration of a payment of an amount equivalent to one year’s
salary to be paid in 12 equal installments on the last date of each month, as
well as continued reimbursement for your costs at current levels to maintain
financial counselling services during this same 12 month period, and continued
coverage for health and welfare benefits for you and your eligible dependents,
if any, of an equivalent of the Company’s then current contribution to the cost
for up to 18 months, inclusive of any working notice period, from the date of
notice of termination, the Executive agrees that for a period of 12 months from
the termination of his employment (“the Post-Termination Severance Period”), he
will comply with Clauses 14.1.2 - 14.1.6.
14.1.2    All payments under Clause 14.1.1 are conditional upon the Executive
entering into a Compromise Agreement with the Company confirming his acceptance
of those payments in full and final settlement of all claims of any nature,
howsoever arising in all jurisdictions and whether under contract, tort, statute
or otherwise which the Executive has or may have against the Company or any
Group Company as at the termination of his employment.



--------------------------------------------------------------------------------




14.1.3    The Executive shall not be entitled to any or any further payments
under Clause 14.1.1 if he is in actual or potential breach of this Agreement, or
if he accepts any other employment or professional relationship with another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of US$500 million annually.
14.1.4    Any or any further payments under Clause 14.1.1 will be reduced by the
amount of any payments the Executive receives during the Post-Termination
Severance Period from any employment or professional relationship which is not
with the Company or any Group Company. At the Company’s absolute discretion it
may also seek to recover any over payment(s) in accordance with Clause 14.1.1..
14.1.5    During the Post-Termination Severance Period the Executive agrees that
he will continue to provide the Company or any Group Company with any services
requested by the Company or any Group Company.
14.1.6 For the avoidance of doubt, it is agreed and declared by the parties that
this Clause 14 shall not apply if the Executive’s employment is terminated by
reason of resignation.
15.
Confidentiality    

15.1
The Executive acknowledges that in the ordinary course of his employment he will
be exposed to information about the business of the Company and the Group and
that of the Company’s and the Group’s suppliers and customers which amounts to a
trade secret, is confidential or is commercially sensitive and which may not be
readily available to others engaged in a similar business to that of the Company
or any of the Group Companies or to the general public and which if disclosed
will be liable to cause significant harm to the Company or such Group Companies.
The Executive has therefore agreed to accept the restrictions in this clause 15.

15.2
For the purposes of this clause and by way of illustration and not limitation
information will prima facie be secret and confidential if it relates to:

(i)    raw materials;
(ii)    research and development;
(iii)    inventions;
(iv)    formulae and formulations;
(v)
methods of treatment, processing, manufacture or production, process and
production controls including quality controls;




--------------------------------------------------------------------------------




(vi)
suppliers and their production and delivery capabilities;

(vii)
customers and details of their particular requirements;

(viii)
costings, profit margins, discounts, rebates and other financial information;

(ix)
marketing strategies and tactics;

(x)
current activities and current and future plans relating to all or any of
development, production or sales including the timing of all or any such
matters;

(xi)
the development of new products;

(xii)
production or design secrets;

(xiii)    technical design or specifications of the Company’s products;
15.3
The Executive will not during the period of his employment with the Company
obtain or seek to obtain any financial advantage (direct or indirect) from the
disclosure of information acquired by him in the course of his employment with
the Company.

15.4
The Executive will not either during his employment (including without
limitation any period of absence or of exclusion pursuant to clause 17.2) or
after its termination without limit in time for his own purposes or for any
purposes other than those of the Company or any Group Company (for any reason
and in any manner) use or divulge or communicate to any person, firm, company or
organisation, except to officials of any Group Company who are entitled to know,
any secret or confidential information or information constituting a trade
secret acquired or discovered by him in the course of his employment with the
Company relating to the private affairs or business of the Company or any Group
Company or their suppliers, customers, management or shareholders.

15.5
The restrictions contained in this clause do not apply to:

(i)
any disclosure authorised by the Company or required in the ordinary and proper
course of the Executive’s employment or required by the order of a court of
competent jurisdiction or by an appropriate regulatory authority or as otherwise
required by law;

(ii)
any information which the Executive can demonstrate was known to the Executive
prior to the commencement of the Executive’s employment by the Company or by a
Group Company or is in the public domain otherwise than as a result of a breach
by him of this clause; or

(iii)
protected disclosures made pursuant to and in accordance with the Public
Interest Disclosure Act 1998 and/or any policy on disclosure operated by the
Company from time to time.




--------------------------------------------------------------------------------




15.6
The provisions of this clause 15 are without prejudice to the duties and
obligations of the Executive to be implied into this Agreement at common law.
The Executive hereby agrees that at the request and expense of the Company he
will enter into a direct agreement or undertaking with any other Group Company
whereby he will accept restrictions and provisions corresponding to the
restrictions and provisions in clauses 13 and 14 (or such of them as may be
appropriate in the circumstances) in relation to such information and such area
and for such period as such Group Company may reasonably require for the
protection of its legitimate interests.

16.
Intellectual property rights    

16.1
In this clause 16 “Intellectual Property” means any:

(i)
concept, discovery, invention, process, procedure, development or improvement in
process or procedure;

(ii)
data, design, formula, model, plans, drawings, documentation, database, computer
program or software (including related preparatory and design materials) whether
registrable or not and whether or not copyright or design rights subsist in it;
and

(iii)
idea, method, information or know-how

which is made, discovered, created or generated by the Executive whether alone
or with others and whether or not in the course of his employment which relates
to or affects the business of the Company or any Group Company or which is
capable of being used or adapted for use in connection with any such company.
16.2
Without prejudice to the provisions of the Patents Act 1977, the Copyright
Designs and Patents Act 1988 and any other applicable legislation:

16.2.1
the Executive must immediately disclose to the Company full details of any
Intellectual Property;

16.2.2
if the rights in the Intellectual Property belong to the Company or are capable
of doing so, the Executive will act as trustee for the Company in relation to
them;

16.2.3
if requested by the Company whether during his employment or after the
Termination Date the Executive will at the expense of the Company do everything
necessary (including executing documents) to:

(i)
protect all current and future rights in the Intellectual Property (by applying
for letters patent or other appropriate form of protection) in the United
Kingdom or any other part of the world;




--------------------------------------------------------------------------------




(ii)
vest, transfer or assign such protection or right as the case may be to the
Company or its nominee with full title guarantee and the right to sue for past
infringement and recover damages; and

(iii)
to provide all reasonable assistance as the Company may require to obtain,
maintain or enforce rights to the Intellectual Property;

16.2.4
the Executive hereby irrevocably and unconditionally waives in favour of the
Company the moral rights conferred on him by the Copyright Designs and Patents
Act 1988 in respect of any Intellectual Property right in which the copyright is
vested in the Company under this clause or otherwise;

16.2.5
the Executive hereby irrevocably authorises the Company to appoint a person to
execute any documents and to do everything necessary to effect his obligations
under this clause on his behalf.

17.
Termination    

17.1
The Company may terminate the Executive’s employment immediately by summary
notice in writing without compensation (notwithstanding that the Company may
have allowed any time to elapse or on a former occasion may have waived its
rights under this clause) if he:

17.1.6
commits, repeats or continues any serious breach of this Agreement or his
obligations under it;

17.1.7
in the performance of his duties under this Agreement or otherwise commits any
act of gross misconduct or serious incompetence;

17.1.8
prejudices or because of his behaviour is likely in the reasonable opinion of
the Company to prejudice the interests or reputation of the Executive, the
Company or any Group Company;

17.1.9
has committed/is charged with/is convicted of any criminal offence other than an
offence which does not in the reasonable opinion of the Company affect his
position under this Agreement;

17.1.10
becomes bankrupt or enters into or make any arrangement or composition with or
for the benefit of his creditors generally;

17.1.11
becomes prohibited by law from being a director of a company;




--------------------------------------------------------------------------------




17.1.12
becomes incapacitated from performing all or any of his duties under this
Agreement by illness or injury (physical or mental) for a period exceeding (in
total) 26 weeks (or such longer period as the Company may agree) in any period
of 12 months; or

17.1.13
persistently fails to meet targets as performance criteria set for the Company.

17.2
Without prejudice to clause 4.1 after notice of termination has been given by
either party pursuant to clause 3.2 or if the Executive seeks to or indicates an
intention to resign as a director of the Company or any Group Company (if he is
such at the time) or terminate his employment without notice, provided that the
Executive continues to be paid and enjoys his full contractual benefits until
his employment terminates in accordance with the terms of this Agreement, the
Company may in its absolute discretion without breaking the terms of this
Agreement or giving rise to any claim against the Company or any Group Company
for all or part of the notice period required under clause 3.2:

(i)
exclude the Executive from the premises of the Company and/or any Group Company;

(ii)
require him to carry out specified duties (consistent with the Executive’s
status, role and experience) for the Company or to carry out no duties;

(iii)
announce to employees, suppliers and customers that he has been given notice of
termination or has resigned (as the case may be);

(iv)
instruct the Executive not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company or any Group
Company until his employment hereunder has terminated.

For the avoidance of doubt, the Executive’s duties and obligations under clauses
4, 13, 14 and 15 and those to be implied into this Agreement at common law
continue to apply during any period of exclusion pursuant to this clause.
17.3
On commencement of any period of exclusion pursuant to clause 17.2 the Executive
will:

(i)
deliver up to the Company in accordance with clause 19 all property belonging to
the Company or any Group Company; and

(ii)
resign in accordance with clause 19 from all offices and appointments he holds
in the Company and any Group Company.

17.4
During any period of exclusion pursuant to clause 17.2 the Executive will not be
entitled to accrue any bonus/ profit share/ performance-related pay under clause
7.4 or holiday other than his entitlement under the Working Time Regulations
1998 referred to in clause 11.2. Any untaken holiday entitlement accrued or
likely to accrue up to the Termination Date should be taken during the leave
period. The




--------------------------------------------------------------------------------




Executive agrees to notify the Company of any day or days during the exclusion
period when he will be unavailable due to holiday and will endeavour to agree
convenient holiday dates in advance with the Company.
17.5
Before and after termination of the Executive’s employment, the Executive will
provide the Company and/or any Group Company with reasonable assistance
regarding matters of which he has knowledge and/or experience in any proceedings
or possible proceedings in which the Company and/or Group Company is or may be a
party.

17.6
The Executive agrees that at the expense and request of the Company and in any
event on termination of his employment he will transfer or procure the transfer
of all shares held by him in trust or as a nominee by virtue of his employment
with the Company to such person or persons as the Company may direct. If the
Executive fails to do so within seven days of any such request or the
termination of his employment (as the case may be) the Company is irrevocably
authorised to appoint a person or persons to execute all necessary transfer
forms and other documentation on his behalf.

18.
Deductions    

18.1
The Executive hereby authorises the Company to deduct from his remuneration
(which for this purpose includes salary, pay in lieu of notice, commission,
bonus, holiday pay and sick pay) all debts owed by the Executive to the Company
or any Group Company, including but without limitation the balance outstanding
of any loans (and interest where appropriate) advanced by the Company to the
Executive.

18.2
The Executive undertakes to comply with the Company’s Recoupment Policy as in
force from time to time. Without prejudice to the generality of the foregoing,
the Executive hereby authorises the Company to deduct from his remuneration or
(as is appropriate in the Company’s absolute discretion) cancel any bonus or
other incentive, including without limitation, stock-based compensation, awarded
to him after 1 April 2007 where:-

18.2.1
the payment to the Executive was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement by the
Company;

18.2.2
in the Board’s view where the Executive engaged in fraud or intentional
misconduct that was a substantial contributing cause to the need for the
restatement referred to in Clause 18.2.1; and

18.2.3
where a lower award would have been made to the Executive based upon the
restated financial results.

The Executive agrees that the said sum is recoverable by the Company or any
Group Company as a debt, together with interest, if appropriate.



--------------------------------------------------------------------------------




19.
Delivery of documents and property    

19.1
On termination of his employment for any reason (or earlier if requested) the
Executive will immediately deliver up to the Company all property (including but
not limited to documents and software, credit cards, mobile telephone, computer
equipment, facsimile machine, keys and security passes) belonging to it or any
Group Company in the Executive’s possession or under his control. Documents and
software include (but are not limited to) correspondence, diaries, address
books, databases, files, reports, minutes, plans, records, documentation or any
other medium for storing information. The Executive’s obligations under this
clause include the return of all copies, drafts, reproductions, notes, extracts
or summaries (however stored or made) of all documents and software.

20.
Resignation as director    

20.1
The Executive will on termination of his employment for any reason at the
request of the Company give notice resigning immediately without claim for
compensation (but without prejudice to any claim he may have for damages for
breach of this Agreement):

20.1.1
as a director of the Company (if he is such at the time) and all such Group
Companies of which he is a director; and

20.1.2
all trusteeships held by him of any pension scheme or other trusts established
by the Company or any Group Company or any other company with which the
Executive has had dealings as a consequence of his employment with the Company.

20.2
If notice pursuant to clause 20.1 is not received by the relevant company within
seven days of a request by the Company, the Company is irrevocably authorised to
appoint a person to execute any documents and to do everything necessary to
effect such resignation or resignations on the Executive’s behalf.

20.3
Except with the prior written agreement of the Company, the Executive will not
during his employment under this Agreement resign his office as a director of
the Company or any Group Company (if he is such at the time) and if he does so
without the consent or concurrence of the Company, the Company will be entitled
to terminate his employment pursuant to clause 16.1.6 or at the Company’s
absolute discretion, to treat such resignation as notice of termination given by
the Executive to the Company pursuant to clause 3.2 and to suspend the Executive
pursuant to clause 17.2.

20.4
The Executive will not be required to retire by rotation in accordance with any
provisions in the Articles of Association of the Company. In all other respects
the Executive’s appointment as a director of the Company or any other Group
Company will be subject to the Articles of Association from time to time of the
relevant company.




--------------------------------------------------------------------------------




21.
Rights following termination    

21.1
The termination of the Executive’s employment under this Agreement will not
affect any of the provisions of this Agreement which expressly operate or
lawfully have effect after termination and will not prejudice any right of
action already accrued to either party in respect of any breach of any terms of
this Agreement by the other party (except in the case of termination by the
Company pursuant to clause 3.3 in which case clause 3.3 will prevail in favour
of the Company and the Group).

22.
Third party rights    

22.1
Apart from the provisions of this Agreement which are expressly or impliedly
entered into by the Company for itself and as agent of and trustee for any Group
Company the parties do not intend that this Agreement should confer any right or
benefit on any third party.

23.
Data protection    

23.1
For the purposes of the Data Protection Act 1998 (as amended), the Executive
gives his consent to the holding, processing and accessing of personal data
provided by him to the Company and the Group for all purposes relating to the
performance of this Agreement including but not limited to:

23.1.1
administering and maintaining personal records;

23.1.2
paying and reviewing salary and other remuneration and benefits;

23.1.3
providing and administering benefits (including, if relevant, pension, life
assurance, permanent health insurance and medical insurance); undertaking
performance appraisals and reviews;

23.1.4
maintaining sickness, holiday and other absence records;

23.1.5
equal opportunities matters including the operation of an equal opportunities
policy;

23.1.6
taking decisions about the Executive’s fitness for work;

23.1.7
carrying out performance appraisals and development reviews;

23.1.8
providing references and information to future employers;

23.1.9
providing information to governmental and quasi-governmental bodies for social
security and other purposes, the Inland Revenue and the Contributions Agency;

23.1.10
recording the commission or alleged commission of any offence;




--------------------------------------------------------------------------------




23.1.11
providing information to future purchasers of the Company or and Group Company
or of the business(es) in which the Executive works; and

23.1.12
transferring information concerning the Executive to a country or territory
outside the EEA.

24.
Notices    

24.1
Notices under this Agreement by the Executive to the Company should be addressed
to the Gap, Inc.’s General Counsel’s Office, 2 Folsom Street, San Francisco,
California 94105 and sent by first class post or by facsimile transmission or
other form of electronic delivery to this Office and notices given by the
Company to the Executive should be served personally or sent by first class post
or sent by facsimile transmission or other form of electronic delivery to his
usual or last known place of residence in England. In case of service by post,
the day of service will be 48 hours after posting and in the case of facsimile
transmission or other electronic delivery the day of service will be the day of
transmission by the sender.

Miscellaneous    
24.2
This Agreement will be governed by and interpreted in accordance with the law of
England and Wales.

24.3
The parties to this Agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.

24.4
Any delay by the Company in exercising any of its rights under this Agreement
will not constitute a waiver of such rights.

24.5
There are no collective agreements which directly affect the Executive’s terms
and conditions of employment.

THIS AGREEMENT has been signed on behalf of the Company by a director and
executed and delivered as a deed by the Executive on the date set out at the
beginning.
SIGNED by         )
for and on behalf of THE COMPANY    )        /s/ Glenn Murphy    
Director (Glenn Murphy)


/s/ Stephen Sunnucks    
Stephen Sunnucks



